


Exhibit 10.23


Form of
Performance Award Grant Agreement
under the
Amended and Restated Omnibus Incentive Plan
for
Executive Officer


This Performance Award Grant Agreement (this "Agreement") is entered into as of
the Grant Date specified below, by and between _______________ (the "Optionee")
and Angie's List, Inc., a Delaware corporation (the "Corporation").


In consideration of the premises, the Corporation and the Optionee agree as
follows:


1.
Terms.



A.
Defined Terms and Rules of Construction. Except as otherwise defined herein,
capitalized terms shall have the meanings specified by the Angie's List, Inc.
Amended and Restated Omnibus Incentive Plan, as may be amended, restated or
modified from time to time (the "Plan"), and the rules of construction specified
in the Plan shall apply to this Agreement as well.

B.
Grant of Performance Award. The Corporation hereby grants the Optionee the right
to purchase up to ________ Shares upon the terms and conditions set forth below
(the "Performance Award").



C.
Grant Date. The date of the grant of the Performance Award is February 27, 2015
(the "Grant Date").



D.
Type of Option. The Performance Award is a Nonqualified Stock Option.



E.
Subject to Plan. The Performance Award is subject to the terms and conditions of
the Plan. By signing this Agreement, the Optionee acknowledges that the
Corporation has provided him or her with a copy of the Plan. The terms of the
Plan are hereby incorporated herein by reference.



F.
Performance Terms and Vesting.



a.
Subject to accelerated vesting upon a Change of Control as set forth below, the
Performance Award shall vest based on the achievement of the financial
performance goals as set forth on Exhibit A (“Performance Criteria”); provided,
however, that if the number of Performance Awards would result in the issuance
of a fraction of a share, no fractional share shall be issued and instead the
number of Performance Award shall be increased or decreased to the next whole
number. Any Performance Award that fail to meet the financial performance goals
set forth on Exhibit A shall be forfeited.



b.
Upon vesting pursuant to the foregoing schedule, the vested portion of the
Performance Award shall be fully exercisable at any time prior to the Expiration
Date (as defined below). The Optionee's interest in the Performance Award, to
the extent it is not exercised prior to the Expiration Date, shall be forfeited.
The Optionee shall have no further rights under the Plan with respect to a
Performance Award (or portion thereof) to the extent the Performance Award (or
portion thereof) has been forfeited.



c.
In the event of a Change in Control and Optionee’s Termination of Service occurs
within 12 months without Cause (other than for death or Disability) or by the
Optionee for Good Reason (as defined below), the vesting of the Performance
Award, and the time during which the Performance Award may be exercised, shall
be accelerated automatically and shall be fully exercisable and all restrictions
thereon shall lapse at least ten (10) days prior to the closing of the
transaction causing the Change in Control (and the Performance Award shall
terminate if not exercised prior to the closing of such). For purposes hereof,
the term “Good Reason” shall mean one or more of the following conditions
arising without your consent: (i) a material diminution in your base
compensation; or (ii) a material diminution in your authority, duties, or
responsibilities. To be entitled to terminate your employment for Good Reason,
you must (i) provide written notice to the Corporation of the event or change
you consider constitutes “Good Reason” within 30 calendar days following its
occurrence, (ii) provide the Corporation with a period of at least 30 calendar
days to cure the event or change, and (iii) if the Good Reason persists
following the cure period, actually resign by written resignation letter within
90 calendar days following the event or change.





--------------------------------------------------------------------------------






G.
Expiration Date. Unless earlier terminated pursuant to the terms and provisions
of the Plan or this Agreement, the Performance Award with respect to Shares
shall expire on the 10th anniversary of the Grant Date (the "Expiration Date").



H.
Purchase Price. The purchase price for each Share subject to the Performance
Award shall be six dollars and seventy-four cents ($6.74) (the "Exercise
Price").



2.
Method of Exercise. The Performance Award shall be exercisable by the Optionee
pursuant to the method specified by the Committee which, unless otherwise
specified, shall be electronically via the Plan’s brokerage website which has
been or will be made available promptly to the Optionee after the date hereof
via electronic communication (the "Exercise Notice"). The Exercise Notice must
state the number of Shares for which the Performance Award is being exercised.
The Exercise Notice must be signed by the Optionee and must be accompanied by
payment of the Exercise Price plus payment of any applicable withholding tax.
The Performance Award shall be deemed to be exercised upon receipt by the
Corporation of the Exercise Notice accompanied by the Exercise Price and payment
of any applicable withholding tax.



3.
Method of Payment. Payment of the Exercise Price shall be by any of the
following methods, at the election of the Optionee: (a) cash; (b) check; (c)
with the consent of the Committee, surrendered Shares issuable upon the exercise
of the Performance Award having a Fair Market Value on the date of exercise
equal to the aggregate Exercise Price of the Performance Award or exercised
portion thereof; or (d) such other method or combination of methods as approved
by the Committee.



4.
Restrictions on Exercise. If the issuance of Shares upon exercise of the
Performance Award, or the method of payment for such Shares, would constitute a
violation of any applicable federal or state securities or other law or
regulation, then the Performance Award may not be exercised. The Corporation may
require the Optionee to make any representation and warranty to the Corporation
as may be required by any applicable law or regulation before allowing the
Performance Award to be exercised.



5.
Non-Transferability. Neither the Performance Award nor any portion thereof shall
be transferred, sold, pledged, assigned, hypothecated, or disposed of in any
manner by the Optionee other than by will or the laws of descent and
distribution to the extent hereinafter set forth. The Performance Award may be
exercised during the Optionee's lifetime only by the Optionee hereof or, upon
the Optionee's legal incapacity to act on his or her own behalf, by the
Optionee's conservator or other lawful representative. The Performance Award
shall be null and void and without effect upon any attempted assignment or
transfer, except as hereinabove provided, including without limitation, any
purported assignment, whether voluntary or by operation of law, pledge,
hypothecation, or other disposition contrary to the provisions hereof, or levy
of execution, attachment, trustee process or similar process, whether legal or
equitable, upon the Stock Option.



6.
Adjustments. If an event described in Section 3(c) of the Plan occurs, the
number of Shares subject to the Performance Award and the Exercise Price shall
be appropriately adjusted by the Committee in the manner set forth in Section
3(c)of the Plan.



7.
Early Expiration Upon Termination of Service. As set forth in Section 13 of the
Plan, in the event of your Termination of Service for any reason, except as a
result of Change in Control (as defined by Section 1.F.c. above), any portion of
the Performance Award that is unvested (or otherwise unexercisable or for which
restrictions have not lapsed) as of the Termination Date shall terminate and be
forfeited as of the Termination Date and (i) if your Termination of Service is
for Cause, the portion of the Performance Award that has previously vested (and
is otherwise exercisable) as of the Termination Date shall terminate and be
forfeited as of the date and time you are terminated; (ii) if the Termination of
Service is a result of your death or Disability, the portion of the Performance
Award that has previously vested (and is otherwise exercisable) as of the
Termination Date shall terminate and be forfeited on the date that is one (1)
year after the Termination Date, but in no event after the Expiration Date; and
(iii) if your Termination of Service is other than due to death, disability or
for Cause, the portion of the Performance Award that has previously vested (and
is otherwise exercisable) as of the Termination Date shall terminate and be
forfeited on the date that is three (3) months after the Termination Date, but
in no event after the Expiration Date.



8.
Indemnification. The Optionee agrees to hold the Corporation and its officers,
directors, and controlling persons (as defined in the Securities Act of 1933, as
amended (the "Securities Act"), and any persons affiliated with any of them or
with the issuance of the Performance Award subject to this Agreement, harmless
from all expenses, liabilities, and damages (including reasonable attorneys'
fees) (i) deriving from a disposition of the Performance Award or Shares
acquired pursuant to the Performance Award in a manner that violates the
Securities Act or of any applicable state securities law or (ii) that may be
suffered by any person by reason of any breach of a representation required of
the Optionee by this Agreement or the Plan.







--------------------------------------------------------------------------------




9.
No Agreement of Employment. Neither the grant of the Performance Award nor this
Agreement shall be deemed to create any agreement with, or obligation by, the
Corporation to employ or otherwise engage the services of Optionee for any
period of time, it being understood that, unless Optionee has an employment,
consulting or other agreement with the Corporation that provides otherwise, the
Optionee's employment or service with the Corporation may be terminated by the
Corporation at any time, with or without cause.



10.
Notices. All notices and other communications required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been duly
given as follows (a) if to the Corporation, mailed first class, postage prepaid
at the principal business address of the Corporation to the attention of the
Secretary of the Corporation; or (b) if to Optionee then delivered personally,
mailed first class, postage prepaid at the last address of Optionee known to the
Corporation at the time the notice or other communication is sent.



11.
Entire Agreement. This Agreement, including the Plan, contains the entire
understanding and agreement between the parties hereto respecting the subject
matter hereof, and there are no representations, agreements, arrangements, or
understandings, oral or written, between the parties hereto relating to the
subject matter of this Agreement that are not fully expressed herein.



12.
Governing Law. The validity, performance, enforcement, interpretation and any
other aspect of this Agreement shall be governed by the internal laws of the
State of Delaware (to the extent not inconsistent with the applicable provisions
of the Code) notwithstanding the choice of law provisions of any jurisdiction.
Optionee hereby consents to the exclusive jurisdiction of the local, state and
federal courts, as applicable, within the State of Indiana, and waives any
defense of lack of personal jurisdiction or improper venue to a claim brought in
such court.



13.
Counterparts. This Agreement may be executed in two original or facsimile
counterparts, each of which shall be deemed to be an original and both of which,
when taken together, shall constitute one instrument.



14.
Amendment. This Agreement may not be modified, amended, or waived in any manner
except by an instrument in writing signed by both parties to this Agreement.



15.
Blackout Periods. The Optionee acknowledges that, from time to time as
determined by the Corporation in its sole discretion, the Corporation may
establish “blackout periods” during which this Performance Awards may not be
exercised. The Corporation may establish a blackout period for any reason or for
no reason.



[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.


"CORPORATION" ANGIE'S LIST, INC.
By:
 
 
Name:
 
 
Title:
 
 
Date:
 
 



"OPTIONEE"
 
Signature
 
Print Name
 
Street Address
 
City, State, Zip Code
 
Social Security No.







--------------------------------------------------------------------------------




EXHBIT A


PERFORMANCE CRITERIA


The "Performance Goal" shall mean that the Corporation's stock price performance
exceeds 80% of the performance of the Russell 2000 Index over the Performance
Period, using the average adjusted closing stock price for the Corporation and
the Russell 2000 Index for 90 calendar days prior to the beginning of the
Performance Period and the last 90 calendar days of the Performance Period.


The "Performance Period" shall mean January 1, 2015 through December 31, 2017.


If the Performance Goal for the Performance Period is met, then (i) 75% of the
Performance Options will become vested and exercisable on February 27, 2018 and
(ii) 25% of the Performance Options will become vested and exercisable on
February 27, 2019.




--------------------------------------------------------------------------------




FORM INDEX DATA


Optionee
 
Shares
William S. Oesterle
 
28,025


Thomas R. Fox
 
10,828


J. Mark Howell
 
14,012


Patrick D. Brady
 
10,828


Angela R. Hicks Bowman
 
14,012


Shannon M. Shaw
 
6,369


Charles Hundt
 
3,503









    


